DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 06/30/2022 are acknowledged.
Claims 1, 3-5, 7-17, 19, 21-27 and 29-35 are pending. 


3. Applicant’s election without traverse of the species of a GM-CDF or GM-CSFR inhibitor in the reply filed on 06/30/2022 is acknowledged.  All claims read on the elected species, with claims 1 and 7 also reciting non-elected species.


4. Claim 11 is objected to under 37 CFR 1.75 as being a duplicate of claim 9.  When two claims in an application are duplicates (or else are so close in content that they both cover the same thing, despite a slight difference in wording), it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).



5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6. Claims 1, 3-5, 7-17, 19, 21-27 and 29-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claim 1 is indefinite in the recitation of “treatment,” because it is unknown what is being treated.

(ii) Claim 1 is further indefinite in the recitation of a “genetically modified T cell immunotherapy,” because the nature of genetic modification of the T cell is unknown.

(iii) Claim 16 is indefinite in the recitation of “(c)” and multiple recitations of “(b)”, because it is unknown what these letters refer to.

(iv) Claims 21-24 and 30 are indefinite, because they recite therapeutic regimen which are inconsistent with claim 1 on which these claims depend.  Claim 1 is directed to a “method for treating or preventing an adverse reaction” to genetically modified T cells.  Claims 21-24 and 30 recite additional steps of administering to the patient rituximab, fludarabine, cyclophosphamide and lenalidomide.  A skilled artisan would be aware that these agents would not treat or prevent adverse reaction to genetically modified T cells, and so the purpose of the recited method steps is unclear.

(v) Claim 31 is indefinite in the recitation of a “refractory” patient, because it is unknown what the patient is refractory to.

 (vi) Claims 3-5, 7-17, 19, 21-27 and 29-35 are further indefinite, because they encompass the indefinite limitations of the claim(s) on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claims so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. Claims 1, 3-5, 7-10, 12-17, 19, 26-27, 31 and 33-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Durrant et al. (US 20190194343; see entire document).

Durrant teaches a method of inhibiting or reducing the incidence or the severity of CAR-T related toxicity in a subject, the method comprising a step of administering a GM-CSF antagonist to the subject (e.g. [0020]; claims 1 and 3), wherein the toxicity is neurotoxicity, cytopenia, or CRS (e.g. claims 1, 12-13, 20, 22, and 129-130), wherein the toxicity symptoms include fever, headaches, delirium, anxiety, tremor, alterations in wakefulness, dysphasia, hypoxia, tachycardia, hypotension, capillary leak, seizures, and organ failure, among others (e.g. claims 15, 22, 133).

GM-CSF antagonists include lenzilumab, E21R, KB002, and MT203 (e.g. [0034], [0051], [0169], [0242], [0246], [0325], and [0338]-[0353]).  In particular, Durrant notes that a phase II clinical trial has been designed using lenzilumab as a modality to prevent CART-related toxicities in patients with diffuse large B cell lymphoma [0353].

According to Durrant, a skilled artisan would appreciate that GM-CSF antagonist can be combined with existing methods of managing immunotherapy-related toxicity, which include corticosteroids, tocilizumab, supplemental oxygen, diuresis, thoracentesis, antiepileptics, hyperventilation therapy, hyperosmolar therapy, and standard therapies for specific organ toxicities ([0142]; see also [0007], and claims 11 and 70).  CD19-directed CAR T cell therapy is exemplified multiple times throughout the document; see e.g. [0038] and Fig. 13; [0051] and Fig. 26; [0067], [0292], [0331]-[0352].

Accordingly, Durrant teaches all of the limitations of claims 1, 3-5, 7, 12, 14-15, 19, 26 and 35, and as such anticipate these claims.

Claims 8-11, 13, 16,  are included in the rejection, because optimization of therapeutic regimen is routine in the art.  Claim 17 is included, because diagnosing CRS requires measuring cytokine and chemokine levels.  Claim 27 is included, because almost all CARs comprise a CD3-zeta stimulatory domain and a CD28 costimulatory domain, and are introduced into T cells by ex vivo by retroviral transduction.  Claims 31 and 33 are included, because CAR-T cells are not used as a first-line therapy.  Claim 34 is included, because a majority of cancer patients are more than 65 years old.  



9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


10. Claims 1, 21-26, 29-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Durrant et al. (US 20190194343) as applied to claims 1 and 26 in section 8 above, and further in view of Neelapu et al. (2017), Wang et al. (2013), and Morais et al. (1999) (see each document in its entirety).

Durrant’s teachings, described in section 8 above, include a method of reducing toxicity of anti-CD19 CAR-T therapy by administering to the subject a GM-CSF antagonist.

Lymphodepleting conditioning prior to CAR-T cell administration, as well as anthracyclines, lenalidomide, and rituximab were routinely used in treating B-cell lymphomas before the effective filing date of the claimed invention, even if Durrant does not specifically mention these procedures.

For example, Neelapu describes a clinical trial wherein patients with refractory large B-cell lymphoma who failed conventional therapy were treated with autologous anti-CD19 CAR-T cells (e. g the Abstract).  After leukapheresis, patients received conditioning chemotherapy with fludarabine 30 mg/m2 and cyclophosphamide 500 mg/m2 on day -5, -4, and -3; followed by a single intravenous infusion of a target dose of 2×10^6  CAR T cells/kg on Day 0 (p. 2532).  This study included patients with diffuse large B-cell lymphoma, primary mediastinal B-cell lymphoma, and transformed follicular lymphoma (p. 2532).  24% of patients were over 65 years old (Table 1).  43% of patients received tocilizumab and 27% received glucocorticoids for the management of the cytokine release syndrome, neurologic events, or both (p. 2537).  The CAR used in this study consisted of anti-CD19 scFv linked to CD28 and CD3-zeta intracellular domains (p. 2532).

Likewise, Wang describes a clinical trial wherein patients with relapsed or refractory diffuse large cell, follicular, or transformed B-cell lymphoma were treated with 20 mg oral lenalidomide on days 1–21 of each 28-day cycle, and intravenous rituximab at 375 mg/m2 (e. g the Abstract).  The patients in this study had received 1 – 4 prior lines of treatment, which included such combination regimen as R-CHOP and R-EPOCH, which include anti-CD20 antibody rituximab, cyclophosphamide, and doxorubicin (an anthracycline) (p. 1904). 

Finally, Mesna has been the drug of choice for prevention of cyclophosphamide-induced hemorrhagic cystitis since 1970s (e.g. Morais at p. 1211-1212).

Therefore, the limitations of claims 21-25, 29-30 and 32 would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, because they recite standard and routine procedures of treating B-cell lymphoma.  Accordingly, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



11. Conclusion: no claim is allowed.



12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644